The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      October 21, 2014

                                    No. 04-14-00315-CR

                                     Paulino FLORES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1058
                       Honorable George H. Godwin, Judge Presiding


                                      ORDER

      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on November 17, 2014. No further extensions will be granted.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court